      Case 1-19-43275-cec         Doc 23     Filed 08/08/19      Entered 08/08/19 11:46:22




                                       Law Offices of
                                 ALICE A. NICHOLSON, ESQ
                                  26 Court Street- Suite 1307
                                  Brooklyn, New York 11242
                                  TEL & FAX (800) 323-3034




                                                               August 8, 2019
Honorable Carla E. Craig
US Bankruptcy Court, EDNY
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East
Brooklyn, New York 11201-1800


               Re:                     Deborah Forde
                                       19—43275-CEC
                                       Selene Finance Loan number ending 8535
Your Honor:

               I write to request an adjournment of the loss mitigation hearing.

               The debtor was involved in a serious accident on July 21, 2019—her car was
totaled. Fortunately, her injuries are not debilitating, but she directed to rest in bed; otherwise she
is receiving physical therapy five days a week.

               The debtor’s paychecks remain undisturbed and she hopes to be back to work
before the end of this month. She thinks she can come into my office by the end of next week to
sign the modification application and related documents.

                                                       Respectfully yours,

                                                       /s/

                                                       Alice A. Nicholson (8683)
                                                       Attorney for Debtor, Deborah Forde
